Case 1:18-cv-10595-ER Dacyn An 3p Filed 01/04/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ROBERT G. LOPEZ, an individual, Civil Action No. 18-cv-10595 (ER)
Plaintiff,
-against-
JOINT STIPULATION FOR
TRUE RELIGION SALES, LLC, DISMISSAL WITH PREJUDICE

 

CHARI&CONYC, LLC, PROJECTION SOCIAL T,
LLC, BOWERY APPAREL, LLC, PINT SIZE INK,
INC., SPEEDY ROMEO, LLC, URBAN
OUTFITTERS, INC., ALIFE HOLDINGS, LLC,
THE ENDURANCE INTERNATIONAL GROUP,
INC., FOX AND JANE LLC, SQUARESPACE,
INC., DEPOP, INC., and CONBODY, INC.

Defendants.

 

 

This stipulation shall not be filed with the Court prior to Plaintiff Robert G. Lopez
informing Justin R. Marino, via email that Speedy Romeo has fulfilled its obligation set forth in
Paragraph 1 of the Confidential Settlement Agreement. In the event it is filed wit the Court prior
to said email being sent to Justin P. Marino, it is void and shall have no effect on the matter.

Pursuant to Federal Rule of Civil Procedure 4l(a), the Parties, by and through their
undersigned counsel, stipulate to the dismissal of the above-captioned action as to Defendant

Speedy Romeo, LLC with prejudice. The case shall remain against the other Defendants in this

 

 

action.
Robert G. Lopez ) ee R. Marino
230 Clinton Street — Apt. #11C STEVENSON MARINO LLP
New York, New York 10002 105 Maxess Road, Suite 124
917.868.1698 Melville, NY 11747
lesclothing@gmail.com 212.939.7228

jmarino@stevensonmarino.com\
Pro Se Plaintiff Attorneys for Speedy Romeo LLC
